196 F.2d 500
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.QUEEN CITY VALVES, Inc., Respondent.
No. 11433.
United States Court of Appeals Sixth Circuit.
April 17, 1952.

George J. Bott, Washington, D.C., Jack G. Evans, Cincinnati, Ohio, and Lloyd R. Fraker, Cincinnati, Ohio, for petitioner.
McIntosh, Moore & Katz, Cincinnati, Ohio, for respondent.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the findings of the Board are supported by substantial evidence on the record, considered as a whole, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the Board be enforced as prayed in its petition.